On Motion for Rehearing.
Upon reconsideration, we have concluded that the language used in section 5 of the act of 1907, "any corporation which violates the provisions of this section shall on proof thereof in any court of competent jurisdiction forfeit its permit, license or charter," etc., does not have the effect of denying the court the power, upon failure of the defendant to appear and answer, to render judgment by default as in other civil cases. If an opposite construe tion were given, the court would have to hear testimony upon the allegations of the petition, notwithstanding defendant expressly admitted the truth of the allegations.
Article 1282, Sayles' Rev.St., provides for judgment by default in all cases where defendant has been duly served and has not answered. The effect of a judgment by default is to authorize the court to take the averments of the petition as proved or confessed. Kimmarle v. Railway,76 Tex. 692, 12 S.W. 698. The statute is general, and applies in all cases, except where the Legislature has clearly excluded its application, as it has done in suits by publication (Sayles' Rev.St., arts. 1346-1504d) and in suits for divorce (article 2979), and probably also in suits of quo warranto to forfeit charters of corporations, upon the particular ground that a person has been appointed receiver of its property, situated in this state, who is not qualified to act as such. Article 1468.
We are of opinion that by section 5 under consideration the Legislature meant that the truth of the facts alleged against the corporation should be made to appear to the court, or, in other words, should be judicially ascertained by the court; and that there was no intent manifested by the language used in the section to withdraw this class of cases from the operation of the general statute relating to default judgments.
The motion is granted, and the judgment of the district court affirmed.